            Case 9:19-cv-00209-DLC-KLD Document 1 Filed 12/26/19 Page 1 of 15



 1   M. WILLIAM JUDNICH
     Enabled Law Group
 2   P.O. Box 4523
     Missoula, MT 59806
 3   (406) 215-2340
     (406) 721-3783 fax
 4   mj@enabledlawgroup.com
 5   Attorney for Plaintiff
 6
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE DISTRICT OF MONTANA
 9                                 MISSOULA DIVISION
10
11   CURT SIMPSON,
12                  Plaintiff,                       CASE No.:

13          - vs-
14   ROCKY MOUNTAIN OIL, LLC, d/b/a
     HOLIDAY STATIONSTORE,                                       COMPLAINT
15
                    Defendants.
16
17
18          Plaintiff,    CURT    SIMPSON       (hereinafter     the   “Plaintiff”),   through
19
     undersigned counsel, hereby files this Complaint and sues ROCKY MOUNTAIN
20
21   OIL,    LLC,     a    Montana   Limited   Liability Company,         d/b/a    HOLIDAY

22   STATIONSTORE (hereinafter, the “Defendant”), for injunctive relief, attorney’s
23
     fees and costs (including, but not limited to, court costs and expert fees), pursuant
24
25   to 42 U.S.C. §12181, et. seq., (“AMERICANS WITH DISABILITIES ACT” or
26   “ADA”) and alleges:
27



                                               -1-
           Case 9:19-cv-00209-DLC-KLD Document 1 Filed 12/26/19 Page 2 of 15



 1                           JURISDICTION AND PARTIES
 2
           1.     This is an action for declaratory and injunctive relief pursuant to Title
 3
 4   III of the Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter
 5   referred to as the “ADA”). This Court is vested with jurisdiction under 28 U.S.C.
 6
     §1331 and §343.
 7
 8         2.     Venue is proper in this Court, Missoula Division pursuant to 28
 9
     U.S.C. §1391(B) in that all events giving rise to this lawsuit occurred in Missoula
10
     County, Montana.
11
12         3.     At the time of Plaintiff’s visit to Defendant’s Subject Facilities, prior
13
     to instituting he instant action, CURT SIMPSON (hereinafter referred to as
14
15   “SIMPSON”), was a resident of the State of Montana, has an amputation of the

16   right leg and as such suffers from what constitutes a “qualified disability” under
17
     the Americans with Disabilities Act of 1990, and used a wheelchair for mobility.
18
19   He is required to traverse with a wheelchair and is substantially limited to
20   performing one or more major life activities including, but not limited to, walking,
21
     standing, grabbing, tight grasping, and/or pinching or twisting of the wrist.
22
23         4.     The Plaintiff personally visited, on or about November 1, 2019
24
     Defendant’s Subject Facilities, but was denied full and equal access to, and full and
25
     equal enjoyment of, the facilities services, goods, privileges and accommodations
26
27   offered within Defendant’s Subject Facilities, which is the subject of this lawsuit,


                                              -2-
           Case 9:19-cv-00209-DLC-KLD Document 1 Filed 12/26/19 Page 3 of 15



 1   even though he would be classified as a “bona fide patron”, because of his
 2
     disabilities.    Plaintiff lives in Ravalli County, Montana, in close proximity to
 3
 4   Defendant, (within 15.4 miles) and travels in the surrounding areas near
 5   Defendant’s Subject Facilities on a regular basis.
 6
            5.       The Defendant, ROCKY MOUNTAIN OIL, LLC, a Montana Limited
 7
 8   Liability Company, d/b/a HOLIDAY STATIONSTORE is authorized to conduct
 9
     and are conducting business within the State of Montana.
10
            6.       Upon information and belief, ROCKY MOUNTAIN OIL, LLC a
11
12   Montana Limited Liability Company, is the lessee/lessor and/or owner/operator of
13
     the real property (the “Subject Facility”), and the owner of the improvements
14
15   where the Subject Facility is located which is the subject of this action, the

16   establishment commonly referred to as HOLIDAY STATIONSTORE located at
17
     2325 S. Reserve Street, in Missoula, Montana.
18
19          7.       All events giving rise to this lawsuit occurred in the State of Montana.
20   Venue is proper in this Court as the premises are located in Missoula County in the
21
     Montana District, Missoula Division.
22
23                   COUNT I – VIOLATIONS OF THE AMERICANS WITH
24
                                      DISABILITIES ACT
25
            8.       On or about July 26, 1990, Congress enacted the Americans with
26
27   Disabilities Act (“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises


                                                -3-
          Case 9:19-cv-00209-DLC-KLD Document 1 Filed 12/26/19 Page 4 of 15



 1   were provided one and a half years from enactment of the statute to implement its
 2
     requirements. The effective date of the Title III of the ADA was January 26, 1992.
 3
 4   42 U.S.C. §12181; 20 C.F.R. §36.508(a).
 5         9.    Congress found, among other things, that:
 6
                 (i)     some 43,000,000 Americans have one or more physical
 7   or mental
 8                       disabilities, and this number shall increase as the
                         population continues to grow older;
 9
10               (ii)    historically, society has tended to isolate and segregate
                         individuals with disabilities, and, despite some
11
                         improvements, such forms of discrimination against
12                       disabled individuals continue to be a pervasive social
                         problem, requiring serious attention;
13
14               (iii)   discrimination against disabled individuals persists in
15                       such critical areas as employment, housing, public
                         accommodations,        transportation,    communication,
16                       recreation, institutionalization, health services, voting
17                       and access to public services and public facilities;

18               (iv)    individuals with disabilities continually suffer forms of
19                       discrimination, including outright intentional exclusion,
                         the discriminatory effects of architectural, transportation,
20                       and communication barriers, failure to make
21                       modifications to existing facilities and practices.
                         Exclusionary qualification standards and criteria,
22
                         segregation, and regulation to lesser services, programs,
23                       benefits, or other opportunities; and,
24
                 (v)     the continuing existence of unfair and unnecessary
25                       discrimination and prejudice denies people with
                         disabilities the opportunity to compete on an equal basis
26
                         and to pursue those opportunities for which our country
27                       is justifiably famous, and costs the United States billions


                                              -4-
          Case 9:19-cv-00209-DLC-KLD Document 1 Filed 12/26/19 Page 5 of 15



 1                        of dollars in unnecessary expenses resulting from
 2                        dependency and non-productivity.

 3         42 U.S.C. §12101(a)(1)-(3), (5) and (9).
 4
           10.    Congress explicitly stated that the purpose of the ADA was to:
 5
 6                (i)     provide a clear and comprehensive national mandate for
                          the elimination of discrimination against individuals with
 7                        disabilities;
 8                (ii)    provide clear, strong, consistent, enforceable standards
                          addressing discrimination against individuals with
 9
                          disabilities; and,
10
                  (iii)   invoke the sweep of congressional authority, including
11
                          the power to enforce the fourteenth amendment and to
12                        regulate commerce, in order to address the major areas of
                          discrimination faced day-to-day by people with
13
                          disabilities.
14
15         42 U.S.C. §12101(b)(1)(2), and (4).

16         11.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, Defendant is
17
     a place of public accommodation in that it is an establishment which provides
18
19   goods and services to the public.
20         12.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building
21
     and/or Subject Facility which is the subject of this action is a public
22
23   accommodation covered by the ADA and which must be in compliance therewith.
24
           13.    The Plaintiff is informed and believes, and therefore alleges, that the
25
     Subject Facility has begun operations and/or undergone remodeling, repairs and/or
26
27   alterations since January 26, 1990.


                                              -5-
           Case 9:19-cv-00209-DLC-KLD Document 1 Filed 12/26/19 Page 6 of 15



 1         14.      Defendant has discriminated, and continues to discriminate, against
 2
     the Plaintiff, and others who are similarly situated, by denying full and equal
 3
 4   access to, and full and equal enjoyment of, goods, services, facilities, privileges,
 5   advantages and/or accommodations at Defendant’s Subject Facilities in derogation
 6
     of 42 U.S.C. §12101, et. seq., and as prohibited by 42 U.S.C. §12182 et. seq., and
 7
 8   by   failing    to   remove    architectural    barriers   pursuant    to   42   U.S.C.
 9
     §12182(b)(2)(a)(iv), where such removal is readily achievable.
10
           15.      The Plaintiff has been unable to, and continues to be unable to, enjoy
11
12   full and equal safe access to, and the benefits of, all accommodations and services
13
     offered at Defendant’s Subject Facilities. Prior to the filing of this lawsuit, the
14
15   Plaintiff visited the subject properties and was denied full and safe access to all the

16   benefits, accommodations and services of the Defendant. Prior to the filing of this
17
     lawsuit, SIMPSON, personally visited HOLIDAY STATIONSTORE located at
18
19   2325 S Reserve Street, located in Missoula, Montana with the intention of using
20   Defendant’s facilities, but was denied full and safe access to the facilities, and
21
     therefore suffered an injury in fact that is traceable to the Facilities actions. As
22
23   stated herein, the Plaintiff has visited the Subject Facilities in the past, prior to the
24
     filing of this lawsuit, resides near said Subject Facility, and Plaintiff intends to
25
     return to the Subject Facility and Property within six months, or sooner, upon the
26
27   Subject Facility being made accessible but is currently deterred from returning due


                                               -6-
           Case 9:19-cv-00209-DLC-KLD Document 1 Filed 12/26/19 Page 7 of 15



 1   to these barriers. As such, Plaintiff is likely to be subjected to reencountering
 2
     continuing discrimination at the Subject Facility unless it is made readily
 3
 4   accessible to and usable by individuals with disabilities to the extent required
 5   under the ADA, including the removal of the architectural barrier which remain at
 6
     the Subject Facility. The injury in fact can be redressed by a favorable decision by
 7
 8   this Court.
 9
           16.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991,
10
     the Department of Justice, Office of the Attorney General, promulgated Federal
11
12   Regulations to implement the requirements of the ADA, known as the Americans
13
     with Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R.
14
15   Part 36, under which said Department may obtain civil penalties of up to $110,000

16   for the first violation and $150,000 for any subsequent violation.
17
           17.     The Defendant’s Subject Facilities are in violation of 42 U.S.C.
18
19   §12182 et. seq., the ADA and 28 C.F.R. §36.302 et. seq., and is discriminating
20   against the Plaintiff, as a result of interalia, the following specific violations:
21
           VIOLATIONS
22
23         a) Failure to provide ADA compliant properly striped and marked parking
            stall at the subject property, in violation of 2010 ADAS and 2015 ABAAS
24
            Section 502.3.3. This barrier failed to have compliant properly designated
25          accessible parking stalls to allow Plaintiff parking which Plaintiff requires
            as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and such
26
            disabled accessible parking stalls are necessary. Said barrier is covered by
27          the A.D.A. guidelines and is in nonconformity with the requirements for
            such architecture.

                                                -7-
     Case 9:19-cv-00209-DLC-KLD Document 1 Filed 12/26/19 Page 8 of 15



 1   b) Failure to provide ADA compliant parking stall width clearance at the
 2    subject property, in violation of 2010 ADAS and 2015 ABAAS Section
      502.2. This barrier failed to have accessible parking stall to allow Plaintiff
 3    accessible parking which Plaintiff requires as Plaintiff utilizes a wheelchair
 4    due to the Plaintiff’s disability and such disabled accessible parking stalls
      are necessary. Said barrier is covered by the A.D.A. guidelines and is in
 5    nonconformity with the requirements for such architecture.
 6
     c) Failure to provide ADA compliant properly striped and marked access
 7    aisle at an accessible parking stall, in violation of 2010 ADAS and 2015
 8    ABAAS Section 502.2. This barrier interfered with the Plaintiff’s full and
      equal enjoyment of the facility by failing to have a compliant access isle
 9    connected to parking stall to allow Plaintiff wheelchair access to the facility
10    after exiting his vehicle which Plaintiff requires as Plaintiff utilizes a
      wheelchair due to the Plaintiff’s disability. Said barrier is covered by the
11
      A.D.A. guidelines and is in nonconformity with the requirements for such
12    architecture.
13
     d) Failure to provide ADA compliant parking stall signage, in violation of
14    2010 ADAS and 2015 ABAAS Section 502.6. This barrier interfered with
      the Plaintiff’s full and equal enjoyment of the facility by failing to have a
15
      compliant disabled parking space identification sign properly displayed and
16    mounted. Plaintiff failed to observe proper parking disabled space
17
      identification signs for required disabled parking areas at Defendant’s
      establishment and Plaintiff requires disabled wheelchair access parking to
18    the facility as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability.
19    Said barrier is covered by the A.D.A. guidelines and is in nonconformity
      with the requirements for such architecture.
20
21   e) Failure to provide ADA compliant curb ramp slope gradings, in violation
     of 2010 ADAS and 2015 ABAAS Section 403.3. This barrier failed to have
22   a compliant wheelchair accessible ramp slope grading leading to the
23   building accessible entrance. Plaintiff utilized a wheelchair due to the
     Plaintiff’s disability in an attempt to enter Defendant’s premises from the
24   parking lot and encountered this barrier that others without disability did not
25   encounter. Said barrier is covered by the A.D.A. guidelines and is in
     nonconformity with the requirements for such architecture.
26
27



                                         -8-
     Case 9:19-cv-00209-DLC-KLD Document 1 Filed 12/26/19 Page 9 of 15



 1   f) Failure to provide ADA compliant walkway, in violation of 2010 ADAS
 2   and 2015 ABAAS Section 303.2 and 303.3. This barrier failed to have a
     compliant wheelchair walkway that does not contain changes in elevation.
 3   Plaintiff utilized a wheelchair due to the Plaintiff’s disability in an attempt to
 4   enter Defendant’s premises from the parking lot and encountered a walkway
     with a noncompliant change in elevation for wheelchair access. Said barrier
 5   is covered by the A.D.A. guidelines and is in nonconformity with the
 6   requirements for such architecture.
 7   g) Failure to provide ADA compliant secured floor mats throughout the
 8   subject facility, in violation of 2010 ADAS and 2015 ABAAS Section
     302.2. Plaintiff encountered non-complaint secured floor mats by which he
 9   had difficulty negotiating from his wheelchair which was a barrier that non-
10   disabled patrons did not have. Said barrier is covered by the A.D.A.
     guidelines and is in nonconformity with the requirements for such
11
     architecture.
12
     h) Failure to provide ADA compliant self-serve counter height, at several
13
     self-serve counters throughout the subject facility, in violation of 2010
14   ADAS and 2015 ABAAS Section 904.4.1 and 904.4.2. Plaintiff encountered
     a non-complaint self-serve counter height by which he could not readily
15
     exchange machinery items and payment, including point of sale from his
16   wheelchair due to the countertop being of non-compliant height and the
17
     inaccessibility to these services that non-disabled patrons could access. Said
     barrier is covered by the A.D.A. guidelines and is in nonconformity with the
18   requirements for such architecture.
19
     i) Failure to provide ADA compliant self-serve dispenser height, at several
20   self-serve dispenser areas throughout the subject facility, in violation of
21   2010 ADAS and 2015 ABAAS Section 308.1. This barrier failed to have
     accessible self-serve dispensers at accessible wheelchair height that did not
22   allow him adequate reach ranges for equal access to self-service items while
23   in his wheelchair that non-disabled patrons could access without barrier.
     Said barrier is covered by the A.D.A. guidelines and is in nonconformity
24   with the requirements for such architecture.
25
     j) Failure to provide ADA compliant self-serve counter dispenser height, in
26   violation of 2010 ADAS and 2015 ABAAS Section 904.4.1 and 904.4.2.
27   This barrier failed to have compliant self-serve counter dispenser height
     accessible by wheelchair that non-disabled patrons could access without

                                        -9-
     Case 9:19-cv-00209-DLC-KLD Document 1 Filed 12/26/19 Page 10 of 15



 1    barrier. Said barrier is covered by the A.D.A. guidelines and is in
 2    nonconformity with the requirements for such architecture.

 3    k) Failure to provide ADA compliant point of sale, merchandise and display
 4    reach ranges, throughout the subject facility, in violation of 2010 ADAS and
      2015 ABAAS Section 308.1. This barrier failed to have point of sale,
 5    merchandise and display reach ranges, accessible by wheelchair that non-
 6    disabled patrons could access without barrier. Said barrier is covered by the
      A.D.A. guidelines and is in nonconformity with the requirements for such
 7    architecture.
 8
      l) Failure to provide ADA compliant number of accessible table seating, in
 9    violation of 2010 ADAS and 2015 ABAAS Section 226.1. This barrier
10    failed to have a compliant number of wheelchair accessible table seating.
      Plaintiff utilized a wheelchair due to the Plaintiff’s disability in an attempt to
11    enter Defendant’s premises and encountered inadequate number of
12    accessible table seating with wheelchair access that non-disabled patrons
      could access without barrier. Said barrier is covered by the A.D.A.
13
      guidelines and is in nonconformity with the requirements for such
14    architecture.
15    m) Failure to provide ADA compliant table seating clearances, in violation
      of 2010 ADAS and 2015 ABAAS Section 902.2. This barrier failed to have
16
      a compliant exterior table seating clearances for wheelchair accessible table
17    seating. Plaintiff utilized a wheelchair due to the Plaintiff’s disability in an
18
      attempt to patronize Defendant’s premises and encountered inadequate table
      seating clearances for wheelchair access that non-disabled patrons could
19    access without barrier. Said barrier is covered by the A.D.A. guidelines and
20    is in nonconformity with the requirements for such architecture.

21    n) Failure to provide ADA compliant table seating clearances, in violation of
22    2010 ADAS and 2015 ABAAS Section 306.1 and 306.3.1. This barrier
      failed to have a compliant table seating clearances for wheelchair accessible
23    table seating. Plaintiff utilized a wheelchair due to the Plaintiff’s disability in
24    an attempt to patronize Defendant’s premises and encountered inadequate
      table seating clearances for wheelchair access that non-disabled patrons
25    could access without barrier. Said barrier is covered by the A.D.A.
26    guidelines and is in nonconformity with the requirements for such
      architecture.
27



                                         - 10 -
     Case 9:19-cv-00209-DLC-KLD Document 1 Filed 12/26/19 Page 11 of 15



 1    o) Failure to provide ADA compliant restroom interior front pull approach
 2    clearance, in violation of 2010 ADAS and 2015 ABAAS Section 404.2.4.1.
      This barrier failed to have restroom interior front pull approach clearance for
 3    wheelchair patrons to properly extend and properly reach the door latch to
 4    properly lock the restroom door. Plaintiff utilized a wheelchair due to the
      Plaintiff’s disability in an attempt to patronize Defendant’s premises and
 5    encountered noncompliant restroom interior front pull approach clearance
 6    for wheelchair access that non-disabled patrons could access without barrier.
      Said barrier is covered by the A.D.A. guidelines and is in nonconformity
 7    with the requirements for such architecture.
 8
      p) Failure to provide ADA compliant properly insulated pipes, in violation
 9    of 2010 ADAS and 2015 ABAAS Section 606.5. This barrier failed to have
10    compliant properly insulated bathroom pipes accessible by wheelchair.
      Plaintiff utilized a wheelchair due to the Plaintiff’s disability in an attempt to
11
      enter Defendant’s premises and encountered noncompliant properly
12    insulated pipes for wheelchair access that non-disabled patrons could access
      without barrier. Said barrier is covered by the A.D.A. guidelines and is in
13
      nonconformity with the requirements for such architecture.
14
      q) Failure to provide ADA compliant mirror height, in violation of 2010
15
      ADAS and 2015 ABAAS Section 603.3. This barrier failed to have
16    compliant mirror height accessible by wheelchair. Plaintiff utilized a
17
      wheelchair due to the Plaintiff’s disability in an attempt to enter Defendant’s
      premises and encountered noncompliant mirror height for wheelchair access
18    that non-disabled patrons could access without barrier. Said barrier is
19    covered by the A.D.A. guidelines and is in nonconformity with the
      requirements for such architecture.
20
21    r) Failure to provide ADA compliant soap dispenser reach range, in violation
      of 2010 ADAS and 2015 ABAAS Section 308.2.1. This barrier failed to
22    have compliant soap dispenser reach range accessible by wheelchair.
23    Plaintiff utilized a wheelchair due to the Plaintiff’s disability in an attempt to
      enter Defendant’s premises and encountered noncompliant soap dispenser
24    reach range for wheelchair access that non-disabled patrons could access
25    without barrier. Said barrier is covered by the A.D.A. guidelines and is in
      nonconformity with the requirements for such architecture.
26
      s) Failure to provide ADA compliant lavatory/toilet clear floor space, in
27
      violation of 2010 ADAS and 2015 ABAAS Section 604.3.2. This barrier


                                         - 11 -
          Case 9:19-cv-00209-DLC-KLD Document 1 Filed 12/26/19 Page 12 of 15



 1         failed to compliant lavatory/toilet clear floor space accessible by wheelchair.
 2         Plaintiff utilized a wheelchair due to the Plaintiff’s disability in an attempt to
           enter Defendant’s premises and encountered noncompliant lavatory/toilet
 3         clear floor space for wheelchair access that non-disabled patrons could
 4         access without barrier. Said barrier is covered by the A.D.A. guidelines and
           is in nonconformity with the requirements for such architecture.
 5
           t) Failure to provide ADA compliant rear grab bar length, in violation of
 6         2010 ADAS and 2015 ABAAS Section 604.5.2. This barrier failed to have
 7         compliant rear grab bar length accessible by wheelchair. Plaintiff utilized a
           wheelchair due to the Plaintiff’s disability in an attempt to enter Defendant’s
 8         premises and encountered noncompliant rear grab bar length for wheelchair
 9         access that non-disabled patrons could access without barrier. Said barrier is
           covered by the A.D.A. guidelines and is in nonconformity with the
10
           requirements for such architecture.
11
           u) Failure to provide ADA compliant paper towel dispenser height, in
12         violation of 2010 ADAS and 2015 ABAAS Section 308.2.1. This barrier
           failed to have compliant paper towel dispenser height accessible by
13
           wheelchair. Plaintiff utilized a wheelchair due to the Plaintiff’s disability in
14         an attempt to enter Defendant’s premises and encountered noncompliant
15
           paper towel dispenser height for wheelchair access that non-disabled patrons
           could access without barrier. Said barrier is covered by the A.D.A.
16         guidelines and is in nonconformity with the requirements for such
17         architecture.

18         v) Failure to provide ADA compliant obstructed paper towel dispenser clear
19         floor space, in violation of 2010 ADAS and 2015 ABAAS Section 305.3.
           This barrier failed to have compliant unobstructed paper towel dispenser
20         clear floor space accessible by wheelchair. Plaintiff utilized a wheelchair due
21         to the Plaintiff’s disability in an attempt to enter Defendant’s premises and
           encountered noncompliant obstructed paper towel dispenser clear floor
22         space for wheelchair access that non-disabled patrons could access without
23         barrier. Said barrier is covered by the A.D.A. guidelines and is in
           nonconformity with the requirements for such architecture.
24
25
           18. The above-referenced barriers will likely cause a repeated real injury in
26
27   fact in a similar way as listed if not remedied when the Plaintiff frequents this


                                              - 12 -
          Case 9:19-cv-00209-DLC-KLD Document 1 Filed 12/26/19 Page 13 of 15



 1   property again as described previously. Each of these barriers interfered with the
 2
     Plaintiff’s full and equal enjoyment of the facility by failing to allow Plaintiff the
 3
 4   same access due to the Plaintiff’s disability as those enjoy without disabilities.
 5         19.    Upon information and belief, there are other current violations of the
 6
     ADA at Defendant’s Properties, and only once a full inspection is done can all said
 7
 8   violations be identified due to Plaintiff being deterred from discovering each and
 9
     every barrier as a result of encountering the above-listed violations.
10
           20.    To date, the readily achievable barriers and other violations of the
11
12   ADA still exist and have not been remedied or altered in such a way as to
13
     effectuate compliance with the provisions of the ADA. The barriers to access at
14
15   the Subject Facilities, as described above, have severely diminished Plaintiff’s

16   ability to avail himself of the goods and services offered at the Subject Facilities,
17
     and compromise his safety.
18
19         21.    Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R.
20   §36.304, the Defendant was required to make the Subject Facility, a place of public
21
     accommodation, accessible to persons with disabilities since January 28, 1992. To
22
23   date, the Defendant has failed to comply with this mandate.
24
           22.    The Plaintiff has been obligated to retain the undersigned counsel for
25
     the filing and prosecution of this action. The Plaintiff is entitled to have his
26
27



                                              - 13 -
          Case 9:19-cv-00209-DLC-KLD Document 1 Filed 12/26/19 Page 14 of 15



 1   reasonable attorney’s fees, costs and expenses paid by the Defendant, pursuant to
 2
     42 U.S.C. §12205.
 3
 4         23.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority
 5   to grant the Plaintiff’s injunctive relief; including an order to alter the subject
 6
     facilities to make them readily accessible to, and useable by, individuals with
 7
 8   disabilities to the extent required by the ADA and closing the subject facility until
 9
     the requisite modifications are completed.
10
           24.    The Plaintiff has standing for injunctive relief as to any other barriers
11
12   at the Subject Facility related to his disability even if Plaintiff is not deterred from
13
     returning to the public accommodation at issue pursuant to Chapman v. Pier 1
14
15   Imports (U.S.) Inc., 631 F.3d 939 (9th Cir. 2011).

16         WHEREFORE, the Plaintiff hereby demands judgment against the
17
     Defendant and the Court declare that the subject property and Subject Facilities
18
19   owned, operated, leased, controlled and/or administered by the Defendant are
20   violative of the ADA;
21
           A.     The Court enter an Order requiring the Defendant to alter their
22
23                facilities and amenities to make them accessible to and usable by
24
                  individuals with disabilities to the full extent required by Title III of
25
                  the ADA;
26
27



                                              - 14 -
     Case 9:19-cv-00209-DLC-KLD Document 1 Filed 12/26/19 Page 15 of 15



 1    B.    The Court enter an Order directing the Defendant to evaluate and
 2
            neutralize their policies, practices and procedures toward persons with
 3
 4          disabilities, for such reasonable time so as to allow the Defendant to
 5          undertake and complete corrective procedures to the Subject Facility;
 6
      C.    The Court award reasonable attorney’s fees, all costs (including, but
 7
 8          not limited to court costs and expert fees) and other expenses of suit,
 9
            to the Plaintiff; and
10
      D.    The Court award such other and further relief as it deems necessary,
11
12          just and proper.
13
14
15    Dated: This 26th day of December 2019.

16
17                                     By: /s/ M. William Judnich
18                                         M.William Judnich
                                           Attorney for Plaintiff
19
20
21
22
23
24
25
26
27



                                      - 15 -
